Citation Nr: 1429924	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for coccidioidomycosis, also claimed as respiratory disability and cough.  

2.  Entitlement to service connection for thoracic spine disability, to include spondylosis, laminectomy fusion, and insertion of hardware, secondary to coccidioidomycosis.  

3.  Entitlement to service connection for residuals of a bone graft from the left hip, secondary to thoracic spine disability claimed as due to coccidioidomycosis.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1982 to August 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at an August 2012 videoconference hearing held via videoconference from the Honolulu, Hawaii, RO; a transcript of the hearing is associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may refer to a body part or system that is disabled or by describing symptoms of disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."); 38 C.F.R. § 3.159(c)(3).  In light of Brokowski and Clemons, and the Veteran's testimony in which he clarified that he was seeking service connection for the coccidioidomycosis, related thoracic spine disability and hip bone grafting, the Board has characterized the claim as indicated on the title page.  This change was discussed with the Veteran and his representative at the hearing.


FINDINGS OF FACT

1.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed coccidioidomycosis, claimed as respiratory disability and cough, began during active service or is related to an incident of service. 

2.  Thoracic spine disability, to include spondylosis, laminectomy fusion, and insertion of hardware is etiologically related to service-connected coccidioidomycosis.

3.  Residuals of a bone graft from the left hip are etiologically related to service-connected coccidioidomycosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coccidioidomycosis, claimed as respiratory disability and cough, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for thoracic spine disability, to include spondylosis, laminectomy fusion, and insertion of hardware, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for service connection for residuals of a bone graft from the left hip, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Current diagnoses of coccidioidomycosis, status post thoracic spine fusion with residual pain in spine, and left hip bone grafting have been established, by the medic la and lay evidence of record, to include treatment and VA examination findings.

Further, the likelihood of exposure to coccidioides, an airborne fungal spore, is established based on the Veteran's service at Camp Pendleton, California, during service.  Medical providers, including an infectious disease specialist, and authoritative literature, document that the environment in and around that area is well known for the presence of the spores; the condition is sometimes referred to as "Valley Fever" given its association with the area of the San Joaquin Valley in California.

The question then is whether a nexus exists between that likely exposure and the current diagnosis.

A VA examiner has opined that no nexus is likely, as there were no pulmonary symptoms present at the December 2009 examination.  However, an infectious disease specialist at Trippler Army Medical Center who was consulted by the Veteran indicated that given the Veteran's likely exposure in service, and the diagnosis of coccidioidomycosis soon after separation, consideration for service connection was recommended.  Moreover, despite the observation of the VA examiner, the Veteran has competently and credibly testified that he had a recurring cough and dull aches in his upper back in service, since the time of his likely exposure.  He also reported that other service members have recalled his cough during this period.  He was treated for bronchitis in service and opines that this may have been the beginning of the manifestation.  Such treatment is not wholly confirmed in his service treatment records (STRs), but he explained that because he was a medical corpsman he did not write every medical problem he had down in his records.  Further, there was not always a medical doctor around and he could not enter things about himself in his record without approval from such.  

The Veteran also reports other post service symptomatology which may be associated with the condition.  For example, after he separated from service in 1990 but before the disease was discovered in 1992, he was pulling a jug of milk out of the fridge when he felt a sharp pain in his upper back and could barely breathe.  He went to the emergency room and they could find nothing on X-ray.  The coccidioidomycosis was discovered in 1992 following a wreck involving his tractor trailer, in which he primarily injured his head and neck.  

Resolving any reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for coccidioidomycosis, also claimed as respiratory disability and cough is warranted, based on the Veteran's clear exposure to spores and development of some symptomatology soon after.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Moreover, the coccidioidomycosis was discovered as a lesion on his thoracic spine, with accompanying osteomyelitis.  An  MRI and needle biopsy showed positive serology, as established in a July 1992 medical report by Dr. DCR.  The December 2009 VA examiner associated osteomyelitis of the thoracic spine with the infection, and the Army infectious disease specialist refers to the condition as "vertebral coccidioidmycosis.  Accordingly, the thoracic spine disability, as well as the left hip bone graft employed to treat the condition must be secondarily service connected.  38 C.F.R. § 3.310.  


ORDER

Service connection for coccidioidomycosis, also claimed as respiratory disability and cough, is granted.  

Service connection for thoracic spine disability, to include spondylosis, laminectomy fusion, and insertion of hardware, secondary to coccidioidomycosis, is granted.  

Service connection for residuals of a bone graft from the left hip, secondary to thoracic spine disability, due to coccidioidomycosis, is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


